     Case 2:17-cv-00319-JAM-AC Document 167 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANUEL GARCES,                                     No. 2:17-cv-0319 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    J. PICKETT, et al.,
15                       Defendant.
16

17          Plaintiff has filed objections to the Magistrate Judge’s order filed June 15, 2021 (ECF No.

18   156). ECF No. 164. Federal Rule of Civil Procedure 72(a) permits a party to object to non-

19   dispositive orders issued by magistrate judges and requires that the district judge “modify or set

20   aside any part of the order that is clearly erroneous or is contrary to law.” Plaintiff’s objections,

21   which outline his many issues with discovery, have no bearing on the appropriateness of the

22   Magistrate Judge’s order granting defendants’ motion to seal and therefore fail to demonstrate

23   that the order was clearly erroneous or contrary to law.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s objections are overruled and the

25   June 15, 2021 Order is affirmed.

26
     DATED: July 29, 2021                             /s/ John A. Mendez
27
                                                      THE HONORABLE JOHN A. MENDEZ
28                                                    UNITED STATES DISTRICT COURT JUDGE
                                                         1
